Citation Nr: 0826771	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to special monthly compensation based on 
housebound prior to September 28, 2005 and beginning July 1, 
2006.  

2.  Entitlement to special monthly compensation based on the 
need of aid and attendance of another.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In his substantive appeal, the appellant requested a Board 
hearing; however, he failed to report for a hearing scheduled 
in January 2008.  

An April 2007 rating decision granted entitlement to special 
monthly compensation based on housebound criteria being met 
from September 28, 2005 to July 1, 2006; however, the issues 
remain in appellate status as listed on the first page of 
this decision, as special monthly compensation has not been 
assigned during the entire appeal period, and as special 
monthly compensation base on the need for the aid and 
attendance of another is a greater benefit.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran is factually housebound due to his service 
connected post-traumatic stress disorder (PTSD) with 
depression prior to September 28, 2005 and beginning July 1, 
2006.


CONCLUSION OF LAW

The criteria for special monthly compensation based 
housebound status are met prior to September 28, 2005 and 
beginning July 1, 2006.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Criteria & Analysis

Compensation at the aid and attendance rate is payable 
when the veteran, due to service-connected disability, 
has suffered the anatomical loss or loss of use of both 
feet or one hand and one foot, or is blind in both eyes, 
or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l).

Determinations as to the need for aid and attendance 
must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability 
of the claimant to dress or undress himself/herself or 
to keep himself/herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of 
the particular disability, cannot be done without aid; 
inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers 
inherent in his/her daily environment.  "Bedridden" 
will be a proper basis for the determination, and is 
defined as that condition which, through its essential 
character, actually requires that the claimant remain in 
bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should 
be considered in connection with his/her condition as a 
whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court 
held that it was not required that all of the of 
enumerated factors in the provisions of 38 C.F.R. 
§ 3.352(a) be found to exist to establish eligibility 
for aid and attendance and that such eligibility 
required at least one of the enumerated factors be 
present.  The Court added that the particular personal 
function which the veteran was unable to perform should 
be considered in connection with his or her condition as 
a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (i).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Review of the record reveals that service connection is in 
effect for post-traumatic stress disorder (PTSD) with 
depression, rated as 70 percent disabling.  Service 
connection is also in effect for degenerative joint disease 
and degenerative disc disease of the lumbosacral spine, rated 
as 20 percent disabling from February 24, 2000 and 40 percent 
disabling from April 3, 2006, as well as carcinoma of the 
prostate, status post radiation therapy, with residual 
nocturia and voiding dysfunction, rated 100 percent disabling 
from September 28, 2005 and 40 percent disabling from July 1, 
2006; cervical spine with degenerative joint disease, 
currently rated 20 percent disabling; tinnitus, currently 
rated 10 percent disabling; left foot status post old 
fractures, toes; scar, with noncompensable rating from 
February 24, 2000 and rated 10 percent disabling from April 
3, 2006; scar, lower lip secondary to excision of a skin 
lesion, with noncompensable rating; and bilateral 
sensorineural hearing loss, with noncompensable rating.  

VA outpatient treatment records dated in April 2003 reflect 
that the veteran was essentially housebound due to 
agoraphobia.  Review of the medical record reflects that 
symptoms of extreme isolation, anxiety, and panic have been 
described as part and parcel of the diagnosed PTSD since at 
least 2001.  A statement from a private treating physician, 
dated in 1971, is also of record.  This physician explained 
he was a physician in the Korean conflict, and thus had 
familiarity with the veteran's situation.  The physician 
identified anxiety as a symptom of the veteran's psychiatric 
disability as early as 1971.

The medical evidence presents no opinions or findings that 
the psychiatric symptoms now diagnosed as agoraphobia 
comprise a psychiatric disability that is separate and apart 
from the service-connected PTSD with depression.  The Board 
is therefore precluded from distinguishing between any 
service-connected and nonservice connected symptomatology 
arising from the veteran's PTSD with depression.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

Special monthly compensation is therefore appropriate both 
prior to September 28, 2005 and beginning July 1, 2006.


ORDER

Entitlement to special monthly compensation based on a 
factual finding that the veteran is housebound due to 
symptomatology associated with his service connected PTSD 
with depression prior to September 28, 2005 and beginning 
July 1, 2006 is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The veteran also seeks special monthly compensation based on 
the need for aid and attendance of another.  He submitted the 
report of his private physician in April 2004 on VA Form 21-
2680, "Examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance."

The document shows that the veteran reported that he 
struggled to bathe himself and was unable to clean, shop, do 
laundry, or cook.  He stated that his wife had to prepare all 
his meals, but that he was able to feed himself.  He reported 
needing to remain in bed 95 percent of the time due to 
chronic pain and myasthenia gravis.

The physician observed that the veteran's ability to dress 
his upper extremity was affected by a decrease in range of 
motion and endurance and pain.  He was able to ambulate at 
home with the use of crutches for short distances.  The 
examiner noted that the veteran had very limited mobility and 
rarely left the bedroom.  The veteran stated that his wife 
came home for lunch and cooked and set up meals for the 
veteran while he was in bed.

The report shows diagnoses of chronic pain, myasthenia 
gravis, panic disorder with agoraphobia, depression, PTSD, 
chronic back pain due to degenerative joint disease and 
compression fractures, hypertension, asthma/chronic 
obstructive pulmonary disease, morbid obesity, 
hyperlipidemia, chronic ischemic heart disease, gout, 
hypogonadism, and gastroesophageal reflux disease.  The 
examiner certified that the veteran requires the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  

As above noted, the veteran is service connected for PTSD 
with depression; degenerative joint disease and degenerative 
disc disease of the lumbosacral spine; carcinoma of the 
prostate, status post radiation therapy, with residual 
nocturia and voiding dysfunction; cervical spine with 
degenerative joint disease; tinnitus; left foot status post 
old fractures, toes, and scar; and bilateral hearing loss.

He has been denied service connection for a right knee 
condition; degenerative changes of the midthoracic spine; 
ocular myasthenia gravis; asthma; a heart condition; 
hypertension; seborrhea; Cushings disease; peripheral 
neuropathy of the right ulnar nerve, left peroneal nerve; and 
acute/subacute peripheral neuropathy secondary to Agent 
Orange exposure.

The April 2004 private medical report does not distinguish 
the level of impairment attributed to the service-connected 
disabilities as compared to that level of impairment 
attributed to the nonservice-connected disabilities.

The veteran should be afforded VA examination to clarify the 
matter. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the appellant so that he may 
make attempts to procure the records on 
his own.

2.  Schedule the veteran for medical 
examination by the appropriate medical 
professional to determine whether the 
veteran requires the aid and attendance 
of another.  All indicated tests and 
studies should be performed. The claims 
folder and a copy of this remand, must be 
provided to the examiner in conjunction 
with the examinations.

The examiner should provide the following 
opinions:  is it at least as likely as 
not that the veteran requires the aid and 
attendance of another within the meaning 
of the regulations and, if so, is it at 
least as likely as not that the need for 
aid and attendance of another is due to 
service-connected disabilities versus 
non-service connected disabilities.

The opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for special monthly 
compensation based on the need for aid 
and attendance of another, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any other 
decision remains adverse to the veteran, 
provide him and his representative, if 
any, with a supplemental statement of the 
case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


